[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Harrison, Slip Opinion No. 2021-Ohio-4465.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-4465
            THE STATE OF OHIO, APPELLEE, v. HARRISON, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State v. Harrison, Slip Opinion No. 2021-Ohio-4465.]
Criminal law—Arrest warrant—Fourth Amendment—Crim.R. 4—Court of
        appeals’ judgment affirmed and cause remanded to the trial court.
   (No. 2020-1117—Submitted June 29, 2021—Decided December 22, 2021.)
                APPEAL from the Court of Appeals for Logan County,
                              No. 8-19-48, 2020-Ohio-3920.
                                    _________________
        DONNELLY, J., announcing the judgment of the court.
        {¶ 1} This appeal asks us to decide whether it was unlawful to arrest
appellant, Kandale Harrison, on an arrest warrant for which probable cause to arrest
had been found but which had not been signed by an authorized court officer. We
conclude that if (1) a court officer documents a finding of probable cause to believe
that an identified criminal offense was committed by the defendant named in a
sworn criminal complaint and accompanying affidavit and (2) an arrest warrant is
                             SUPREME COURT OF OHIO




attached to and expressly incorporates the complaint, then a valid arrest warrant has
been issued under Crim.R. 4(A)(1) and 4(C)(1). The absence of a signature on the
arrest warrant itself does not negate the warrant’s validity. An arrest predicated on
that warrant therefore does not violate either Crim.R. 4 or the Fourth Amendment
to the United States Constitution. We accordingly affirm the court of appeals’
judgment, albeit for a different reason than the one expressed in its opinion, and we
remand this cause to the court of common pleas for further proceedings.
                                     I. FACTS
       {¶ 2} On February 2, 2018, Brent Joseph, a detective with the Logan County
Sheriff’s Office assigned to the county’s Joint Drug Task Force, supervised a
controlled drug buy of cocaine by a confidential informant (“CI”) from Harrison.
Detective Joseph listened to recorded telephone calls between Harrison and the CI
regarding their arrangements to meet for the buy. The CI was also outfitted with a
recording device that enabled Detective Joseph to listen to the February 2
transaction. After the buy, the CI provided the drug, which was confirmed to be
cocaine, to Detective Joseph and stated that it was sold to him by Harrison.
       {¶ 3} On February 13, Detective Joseph executed an affidavit labeled
Exhibit “1” that recited the foregoing facts. That same day, he appeared before a
Logan County Common Pleas Court judge and executed an application for the
installation and use of an electronic tracking device on the motor vehicle that
Harrison had used during the February 2 controlled drug buy.           See Crim.R.
41(A)(2). The judge granted the tracking application that day, and a tracking device
was placed surreptitiously on Harrison’s vehicle. The Logan County Joint Drug
Task Force monitored the vehicle’s movements in furtherance of their
investigation.
       {¶ 4} On February 27, Detective Joseph appeared before Karla Stevens,
clerk of the Bellefontaine Municipal Court, to swear out a one-page complaint
against Harrison for trafficking in cocaine in violation of R.C. 2925.03(A)(1) and




                                         2
                                 January Term, 2021




2925.03(C)(4)(a) in connection with the February 2 controlled drug buy. See
Crim.R. 4(A)(1). A blank warrant authorizing the arrest of “the Defendant * * *
named in the foregoing complaint” was attached to the complaint. The detective’s
two-page affidavit identified as Exhibit “1” and dated February 13, reciting the facts
of the controlled drug buy, was also attached to the complaint and blank arrest
warrant.
        {¶ 5} Stevens testified that after she signed the complaint sworn to by
Detective Joseph, she delivered the complaint, a blank arrest warrant, and the
affidavit marked Exhibit “1” to municipal-court Judge Ann Beck. Judge Beck
reviewed the paperwork and placed a stamp on the complaint’s cover page that
stated, “Hearing Held 2/27/2018” and “Probable Cause Found.” She placed her
initials “AB” on the line designated “Judge.” The arrest warrant attached to the
complaint, however, was not signed or dated by anyone. Stevens acknowledged
that it had been the court’s practice not to sign or enter arrest warrants into databases
unless and until the arrest warrant had been executed to avoid the risk of
prematurely divulging information that could compromise an ongoing undercover
criminal investigation. Detective Joseph subsequently picked up the paperwork
reflecting the judge’s finding of probable cause to arrest and the blank arrest
warrant.
        {¶ 6} On March 5, Detective Joseph saw Harrison’s vehicle traveling from
the Columbus area to Logan County through GPS tracking. After obtaining visual
confirmation of Harrison driving the vehicle and trailing the vehicle for a period of
time, Detective Joseph instructed Joe Layman, who was then a patrol deputy, to
initiate a traffic stop of Harrison’s vehicle so that Detective Joseph could execute
the arrest warrant. As Deputy Layman approached the driver’s side of Harrison’s
stopped vehicle, Detective Joseph approached the passenger’s side. When Deputy
Layman had Harrison step out of the vehicle, Detective Joseph joined them on the
driver’s side and informed Harrison that he was under arrest. Harrison was taken




                                           3
                             SUPREME COURT OF OHIO




into custody without incident. A search of the vehicle incident to the arrest resulted
in the seizure of incriminating evidence.
       {¶ 7} On March 6, after learning of Harrison’s March 5 arrest, a
Bellefontaine Municipal Court deputy clerk formally filed and docketed Detective
Joseph’s sworn complaint with the Exhibit “1” affidavit. The deputy clerk also
signed and dated the attached arrest warrant.
       {¶ 8} On April 10, Harrison was indicted on multiple felony counts in the
Logan County Court of Common Pleas. Harrison moved to suppress the evidence
seized in the search incident to arrest on the ground that the arrest warrant was
unsigned at the time of his arrest. The trial court granted Harrison’s motion to
suppress on the basis that the unsigned arrest warrant was not a valid warrant. The
trial court further rejected the state’s reliance on the good-faith exception to the
exclusionary rule, determining that the unsigned arrest warrant was so facially
defective that the arresting officer could not reasonably have presumed it was valid.
       {¶ 9} The court of appeals reversed the trial court’s judgment after first
determining that it did not need to decide whether the unsigned arrest warrant was
valid. 2020-Ohio-3920, ¶ 27. The court of appeals ruled that under the good-faith
exception to the exclusionary rule, it was objectively reasonable for Detective
Joseph to believe that he had a valid arrest warrant. Id. at ¶ 32-33.
       {¶ 10} We accepted jurisdiction over Harrison’s discretionary appeal, 160
Ohio St.3d 1459, 2020-Ohio-5332, 157 N.E.3d 788, which raises two propositions
of law for our review:


               1. An arrest warrant that is not signed by a judge, magistrate,
       clerk of court, or officer of the court designated by the judge, does
       not comply with Criminal Rule 4.




                                            4
                               January Term, 2021




               2. A law enforcement officer’s reliance on an arrest warrant
       that is not signed pursuant [to] Criminal Rule 4 does not qualify for
       the good faith exception to the exclusionary rule.


                                 II. ANALYSIS
       {¶ 11} We address the propositions of law separately, being mindful that
appellate review of a ruling on a motion to suppress presents a mixed question of
fact and law. See State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797
N.E.2d 71, ¶ 8. A reviewing court must accept the trial court’s findings of fact if
they are supported by competent, credible evidence. Id., citing State v. Fanning, 1
Ohio St.3d 19, 20, 437 N.E.2d 583 (1982). Questions of law are reviewed de novo
without deference to the lower court’s legal conclusions. Id.
               A. The Validity of the Unsigned Arrest Warrant
       {¶ 12} The Fourth Amendment to the United States Constitution proscribes
unreasonable searches and seizures, declaring that “no Warrants shall issue, but
upon probable cause, supported by Oath or affirmation, and particularly describing
the place to be searched, and the persons or things to be seized.” Consistent with
that constitutional command, Crim.R. 4 sets forth the process and procedures
generally applicable to the issuance of arrest warrants under Ohio law.
       {¶ 13} Harrison contends that the unsigned arrest warrant did not comply
with Crim.R. 4 and was therefore invalid. By implication, he argues that the trial
court correctly determined that his arrest violated the Fourth Amendment and that
the evidence seized incident to his arrest was properly suppressed by application of
the exclusionary rule. Before considering the merits of these contentions, however,
we must first address the state’s alternative argument that no arrest warrant was
required under the circumstances of this case.




                                         5
                                 SUPREME COURT OF OHIO




            1. The State’s Alternative Argument for a Warrantless Arrest
        {¶ 14} The state argues that even if the arrest warrant at issue here was
invalid, Detective Joseph could have made a warrantless arrest pursuant to R.C.
2935.03 and 2935.04.1 A warrantless arrest that is based on probable cause and
occurs in a public place does not violate the Fourth Amendment. State v. Brown,
115 Ohio St.3d 55, 2007-Ohio-4837, 873 N.E.2d 858, ¶ 66, citing United States v.
Watson, 423 U.S. 411, 96 S.Ct. 820, 46 L.Ed.2d 598 (1976). Although the state
has maintained consistently that there was probable cause to arrest Harrison, it
conceded at oral argument that it did not argue in the lower courts that no arrest
warrant was required and that Harrison could have been subject to a warrantless
arrest under this line of authority.
        {¶ 15} “In accordance with the general rule of appellate procedure this court
will ordinarily refuse to consider questions which were not raised in the courts
below.” Drain v. Kosydar, 54 Ohio St.2d 49, 55, 374 N.E.2d 1253 (1978), fn. 4.
See also Hospitality Motor Inns, Inc. v. Gillespie, 66 Ohio St.2d 206, 208, 421
N.E.2d 134 (1981), fn. 2. We decline to consider the state’s alternative argument
in this case for three reasons.
        {¶ 16} First, the state’s failure to raise the warrantless-arrest argument in
the trial court deprived Harrison of the opportunity to oppose that contention and
develop a record that could be reviewed on appeal. See Giordenello v. United
States, 357 U.S. 480, 487-488, 78 S.Ct. 1245, 2 L.Ed.2d 1503 (1958) (declining to
consider government’s belated warrantless-arrest argument because petitioner had
no opportunity to contest that argument at trial).




1. Certain designated law-enforcement officers shall arrest and detain, until a warrant can be
obtained, persons who are found violating a law of this state, R.C. 2935.03(A)(1), and persons who
committed a felony drug-abuse offense, R.C. 2935.03(B)(1). Under R.C. 2935.04, any person
without a warrant may arrest another person whom he has reasonable cause to believe is guilty of
having committed a felony and may detain that person until a warrant can be obtained.




                                                6
                                January Term, 2021




       {¶ 17} Second, the state’s entreaty that we address whether a warrantless
arrest could have been made effectively asks us to render an advisory opinion in
this case. We do not indulge in advisory opinions on issues that are not properly
before us. See State ex rel. Davis v. Public Emps. Retirement Bd., 120 Ohio St.3d
386, 2008-Ohio-6254, 899 N.E.2d 975, ¶ 43; State ex rel. White v. Kilbane Koch,
96 Ohio St.3d 395, 2002-Ohio-4848, 775 N.E.2d 508, ¶ 18.
       {¶ 18} Third, and perhaps most fundamentally, this case arises from an
arrest that occurred after Detective Joseph applied for—and by all accounts
received what he believed to be—a warrant to arrest Harrison. It is the validity of
that warrant that is at issue here. We will therefore decide this case based on what
did occur, rather than on what could have occurred under alternative facts.
                           2. Compliance with Crim.R. 4
       {¶ 19} Before we address the processes and procedures that govern the
issuance of warrants under Crim.R. 4, we must briefly review the rule that sets those
processes and procedures in motion—Crim.R. 3. Crim.R. 3 defines a complaint as
a written statement of the essential facts constituting the offense charged; it must
include the numerical designation of the applicable statute or ordinance and be
made upon oath before any person authorized by law to administer oaths.
       {¶ 20} The issuance of an arrest warrant upon a sworn criminal complaint
is governed by Crim.R. 4(A)(1). State v. Hoffman, 141 Ohio St.3d 428, 2014-Ohio-
4795, 25 N.E.3d 993, ¶ 14. Compare State ex rel. Boylen v. Harmon, 107 Ohio
St.3d 370, 2006-Ohio-7, 839 N.E.2d 934, ¶ 10 (“Crim.R. 4(A) applies when
affidavits are filed with a valid criminal complaint under Crim.R. 3. R.C. 2935.10
governs the procedure when only affidavits have been filed under R.C. 2935.09.”)
Crim.R. 4(A)(1) provides in part as follows:


       If it appears from the complaint, or from an affidavit or affidavits
       filed with the complaint, that there is probable cause to believe that




                                         7
                             SUPREME COURT OF OHIO




       an offense has been committed, and that the defendant has
       committed it, a warrant for the arrest of the defendant, or a summons
       in lieu of a warrant, shall be issued by a judge, magistrate, clerk of
       court, or officer of the court designated by the judge, to any law
       enforcement officer authorized by law to execute or serve it.


As we said in Hoffman at ¶ 14,


       [T]he purpose of a complaint or affidavit is to set forth sufficient
       information to enable the decisionmaker to personally determine
       from the facts whether it is likely that an offense has been committed
       by the named individual. A mere conclusory statement that the
       person whose arrest is sought has committed a crime is insufficient
       to justify a finding of probable cause. It is also not enough that
       probable cause may later be determined to exist. A neutral and
       detached magistrate or other person authorized under Crim.R.
       4(A)(1) must make a probable-cause determination before an arrest
       warrant can be issued. See Coolidge [v. New Hampshire, 403 U.S.
       443, 450-451, 91 S.Ct. 2022, 29 L.E.2d 564 (1971)].


       {¶ 21} Thus, under Crim.R. 4(A)(1), an arrest warrant (or a summons in lieu
of a warrant) shall issue if a neutral and detached judge, magistrate, clerk of court,
or officer of the court designated by the judge finds from the sworn complaint and
any supporting affidavits that there is probable cause to believe that the defendant
identified in the complaint committed an identified criminal offense. Compare
State v. Hobbs, 133 Ohio St.3d 43, 2012-Ohio-3886, 975 N.E.2d 965 (person acting
in dual capacity as county deputy sheriff and municipal court deputy clerk in same
county was not neutral and detached magistrate capable of determining whether




                                          8
                                January Term, 2021




probable cause existed to issue arrest warrant) with Shadwick v. Tampa, 407 U.S.
345, 348-350, 92 S.Ct. 2119, 32 L.Ed.2d 783 (1972) (upholding arrest warrants
issued by municipal-court clerks, observing that the United States Constitution’s
warrant requirements turn not on the label of the issuing party but on whether the
issuing officer was (1) neutral and independent from the investigation and
prosecution of crime and (2) capable of determining whether probable cause existed
for the requested arrest or search).
       {¶ 22} In this case, there is no dispute that Detective Joseph appeared before
Stevens on February 27, 2018, at which time he signed and she notarized a one-
page complaint charging Harrison with the offense of trafficking in cocaine on
February 2 in violation of R.C. 2925.03(A)(1) and 2925.03(C)(4)(a). There is also
no dispute that a one-page blank arrest warrant was attached to the complaint. And
there is no dispute that Detective Joseph’s two-page February 13 affidavit labeled
Exhibit “1” that recited the facts of the February 2 controlled drug buy was also
attached to the complaint.
       {¶ 23} Further, there is no dispute that Stevens delivered this paperwork to
Judge Beck for her consideration. There is also no dispute that when Judge Beck
returned the paperwork to Stevens that same day, she had dated and initialed the
complaint and stamped it “Hearing Held” and “Probable Cause Found.” Finally,
there is no dispute that the one-page arrest warrant attached to the complaint
remained blank, with no date or signature.
       {¶ 24} Harrison acknowledged at oral argument that the sworn complaint
and accompanying affidavit established probable cause to believe that he had
committed the offense of trafficking in cocaine on February 2 in violation of R.C.
2925.03(A)(1) and 2925.03(C)(4)(a). And he does not dispute that Judge Beck, a
neutral and detached judge, found that probable cause existed on February 27.
       {¶ 25} Harrison maintains, however, that the arrest warrant itself was
facially defective and void ab initio because it was not signed. To address that




                                         9
                                  SUPREME COURT OF OHIO




issue, we turn to the minimum requirements for a valid arrest warrant under Ohio
law.
        {¶ 26} Crim.R. 4(C)(1) provides:


        The warrant shall contain the name of the defendant or, if that is
        unknown, any name or description by which the defendant can be
        identified with reasonable certainty, a description of the offense
        charged in the complaint, whether the warrant is being issued before
        the defendant has appeared or was scheduled to appear, and the
        numerical designation of the applicable statute or ordinance. A copy
        of the complaint shall be attached to the warrant.


Notably, Crim.R. 4(C)(1) does not expressly require that the warrant be signed by
a judge or any other authorized court officer.2
        {¶ 27} The arrest warrant at issue in this case contained the following
language:


                                         WARRANT

        TO ANY LAW ENFORCEMENT OFFICER: You are hereby
        commanded to arrest the Defendant, named in the foregoing
        complaint, and bring said Defendant without unnecessary delay
        before the Bellefontaine Municipal Court or any other Court of
        Record having jurisdiction of the offense, to be dealt with according
        to law.

        DATED: __________________                             __________________
                                                              Clerk/Deputy Clerk




2. By contrast, Fed.R.Crim.P. 4(b)(1)(D) states expressly that an arrest warrant must “be signed by
a judge.”




                                                10
                                 January Term, 2021




       {¶ 28} The trial court noted that the warrant contained language
incorporating by reference the attached complaint and thus satisfied the
requirements of Crim.R. 4(C)(1). To the extent that the arrest warrant attached and
incorporated by reference Detective Joseph’s February 27 sworn complaint and the
complaint contained Harrison’s name, described the charged offense as trafficking
in cocaine, indicated that he was to be taken into immediate custody, and identified
the state statutes he was charged with violating, Harrison’s arrest warrant contained
all of the elements that Crim.R. 4(C)(1) prescribes. See generally Groh v. Ramirez,
540 U.S. 551, 557-558, 124 S.Ct. 1284, 157 L.Ed.2d 1068 (2004) (warrant may be
construed with reference to a supporting document “if the warrant uses appropriate
words of incorporation, and if the supporting document accompanies the warrant”).
        {¶ 29} Harrison nevertheless insists that the arrest warrant was void ab
initio because it was not signed by a judge. He relies on our decision in State v.
Williams, 57 Ohio St.3d 24, 565 N.E.2d 563 (1991), in which we held that a search
warrant is void ab initio if it is not signed by a judge prior to the search. Harrison’s
reliance on that case is misplaced.
        {¶ 30} We note initially that as addressed in Williams, Ohio law vests only
judges with the authority to issue search warrants. See Crim.R. 41(A) (search
warrant or tracking-device warrant may be issued by a judge of a court of record);
Crim.R. 41(C)(2) (judge shall issue search warrant if satisfied that probable cause
exists); R.C. 2933.21 (judge of a court of record may, within his jurisdiction, issue
search warrants); R.C. 2933.24(A) (search warrant shall require executing officer
to search the place or person named or described for the property and bring the
person before judge or magistrate). See also State v. Commins, 12th Dist. Nos.
CA2009-06-004 and CA2009-06-005, 2009-Ohio-6415, ¶ 19-23 (search warrant
issued by magistrate was void). By contrast, Ohio law allows arrest warrants to be




                                          11
                                   SUPREME COURT OF OHIO




issued by a judge, magistrate, clerk of court, or officer of the court designated by
the judge. See Crim.R. 4(A)(1).
         {¶ 31} We further note that no procedural rule or statute expressly requires
the judge’s signature on a search warrant.                 See Williams at 28 (Holmes, J.,
dissenting) (“There is no ‘signature requirement’ for search warrants provided by
statute in Ohio, by Constitution or by rule, and such signature must be considered
as only ministerial in nature”).3 Nevertheless, this court has held that “[t]he signing
of a search warrant is the only identifiable objective manifestation of a judge’s
subjective intent to issue a search warrant. * * * Without having the signature of
the authorizing magistrate[4] affixed to the warrant, a citizen is left to guess whether
such a warrant has validity.” Id. at 25. Indeed, “the signature requirement provides
both protection and assurance to property owners faced with the threat of a search
of their property, in that they may review the document and determine whether or
not they are required to allow officers to conduct the search.” Id. at 26.
         {¶ 32} Like a search warrant in which the breadth of the search and seizure
is limited by the terms expressly approved by the authorizing judge, an arrest
warrant limits the scope of the seizure by naming (or adequately describing) the
person charged with committing an identified criminal offense in either the warrant
or an attached complaint. But unlike a search warrant in which prompt judicial
review and relief may not be immediately available, an arrest and detention set the
judicial machinery in motion, allowing for disputes as to the lawfulness of the arrest
to be addressed promptly through preliminary judicial proceedings.


3. While R.C. 2933.25 does set forth an acceptable form of a search warrant that includes the name
and perhaps space for the authorizing judge’s signature, that statute does not purport to set forth the
substantive contents necessary for a search warrant, which are set forth in R.C. 2933.24.

4. See Commins, 2009-Ohio-6415, at ¶ 21-23 (explaining that the definition of “magistrate” when
used in relation to the issuance of a search warrant under R.C. Chapter 2933 “refers to elected
officials who act in a judicial capacity * * * not to an appointed official” as defined by Crim.R.
2(F)).




                                                  12
                                January Term, 2021




       {¶ 33} We readily agree that a signature on search warrants and arrest
warrants is “the best device for safeguarding an individual’s rights.” See Williams,
57 Ohio St.3d at 26, 565 N.E.2d 563. But our decision in Hoffman recognizes that
the primary if not fundamental safeguard of an arrest warrant is that probable cause
must be found before the warrant may be issued. See Hoffman, 141 Ohio St.3d 428,
2014-Ohio-4795, 25 N.E.3d 993, at ¶ 14.
       {¶ 34} In the instant case, there is no doubt that probable cause to arrest
Harrison was found before the arrest warrant was issued. The record here contains
an affirmative indication that Judge Beck found probable cause to issue an arrest
warrant on February 27, using a blank arrest warrant that expressly incorporated an
attached sworn complaint.       Though far from ideal, the judge’s affirmative
documentation on the complaint that probable cause was found sufficed to confirm
that the court issued the arrest warrant based on that finding.
       {¶ 35} We therefore conclude that the arrest warrant at issue here
adequately complied with the requirements of Crim.R. 4 notwithstanding the
absence of a court official’s signature on the warrant. But finding that the arrest
warrant did not violate Crim.R. 4 does not end our inquiry, for the trial court
determined that the absence of a signature on the warrant made this an unreasonable
seizure in violation of the Fourth Amendment. We turn now to consider that issue.
                    3. Compliance with the Fourth Amendment
       {¶ 36} As indicated previously, the Fourth Amendment provides that “no
Warrants shall issue, but upon probable cause, supported by Oath or affirmation,
and particularly describing the place to be searched, and the persons or things to be
seized.” But nothing in the text of the Fourth Amendment expressly conditions the
validity of a warrant on it being signed. See United States v. Cruz, 774 F.3d 1278,
1285 (10th Cir.2014); United States v. Lyons, 740 F.3d 702, 724-727 (1st Cir.2014).
And more specifically, “[n]othing in the Fourth Amendment requires a judge’s
signature on an arrest warrant.” Aaron v. United States, M.D.Fla. Nos. 3:15-cv-




                                         13
                            SUPREME COURT OF OHIO




629-J-34JBT and 3:12-cr-170-J-34JBT, 2018 U.S.Dist. LEXIS 95885, *25
(June 7, 2018). In Lyons at 726, the United States Court of Appeals for the First
Circuit declined to find that the lack of a signature on the search warrant was a
reason for suppression under the Fourth Amendment “[g]iven the clear and
contemporaneous evidence that the state justice made a proper probable cause
determination and approved the issuance of a warrant for execution.”
       {¶ 37} Indeed, the only substantive requirements that the Fourth
Amendment imposes before a warrant shall issue is that the warrant must (1) be
“based upon probable cause,” (2) be “supported by Oath or affirmation,” (3)
“particularly describ[e] the place to be searched,” and (4) “particularly describ[e]
* * * the persons or things to be seized.” See Groh, 540 U.S. at 557, 124 S.Ct.
1284, 157 L.Ed.2d 1068. And as we have noted in this case, there is no doubt that
Judge Beck found probable cause, that her finding was based on Detective Joseph’s
sworn complaint and accompanying affidavit, and that the arrest warrant and
incorporated complaint particularly described the person to be seized. Measured
against the Fourth Amendment, Harrison’s arrest warrant complied with its
requirements.
       {¶ 38} For its part, the trial court concluded that an arrest warrant that is
unsigned has not been “issued” within the meaning of the Fourth Amendment.
Acknowledging that Crim.R. 4(A) does not require that an arrest warrant be signed,
the court reasoned:


       [C]ommon sense and experience would lead to the conclusion that
       without the signature of an authorized person there is no warrant to
       be issued. The finding of probable cause to issue a warrant is not
       the functional equivalent of the issuance of the completed document.
       * * * As a judgment is not complete without the signature of the




                                        14
                                January Term, 2021




       judge, so is a warrant not complete without the signature of the judge
       or other authorized signer.


State v. Harrison, Logan C.P. No. CR 08 03 0091 (Oct. 3, 2019). But by its terms,
the Fourth Amendment prescribes the substantive conditions that are necessary
before a warrant shall “issue.” It does not prescribe the specific form of the warrant.
       {¶ 39} Moreover, the verb “issue” does not connote any specific technical
requirements. Black’s Law Dictionary defines “issue” in part as “[t]o send out or
distribute officially.” Black’s Law Dictionary 996 (11th Ed.2019). Webster’s
Dictionary similarly defines “issue” as “to appear or become available through
being officially put forth or distributed or granted or proclaimed or promulgated”
or “to go forth by authority.” Webster’s Third International Dictionary 1201
(2002). In short, a warrant shall issue, i.e., be officially sent out, so long as the
substantive requirements of the Fourth Amendment have been satisfied. And a
signature on the warrant itself is not a constitutional requirement.
       {¶ 40} Having said that, we emphatically echo the note of caution expressed
by the United States Court of Appeals for the First Circuit:


       The presence of a signature provides easy and reliable proof that a
       warrant was in fact issued. An officer who observes that a warrant
       is unsigned might not be assured that it was actually issued, and
       might execute it at his peril if he has no other good reason to believe
       the warrant was issued. And when, as here, the warrant is not
       signed, proof of issuance becomes more involved and less certain.
       In many circumstances, the magistrate or judge may not recall
       reviewing or issuing the warrant by the time his belated signature is
       sought. For these reasons, we are confident that police will continue
       to have ample incentive to secure signatures.




                                          15
                                 SUPREME COURT OF OHIO




Lyons, 740 F.3d at 726. To be direct, a signature on the warrant is strongly advised
even it is if not constitutionally required.
        {¶ 41} We further acknowledge that this is not a case in which the absence
of a signature on the warrant was the result of an inadvertent oversight. Instead,
the absence of a signature on this arrest warrant was the result of a deliberate if not
misguided court practice intended to delay making the issuance of the warrant
known or a matter of public record. But the desire to maintain the confidentiality
of the warrant so as not to compromise the integrity of the criminal investigation or
the CI’s identity was a matter that the court could have adequately addressed
through better internal court protocols. It did not require the withholding of an
authorized signature on the arrest warrant that needlessly exposed the warrant to
doubts over its validity and years of contested litigation.5
        {¶ 42} Notwithstanding the absence of a signature on Harrison’s arrest
warrant, we are nevertheless convinced from our review of the record that the
requirements of Crim.R. 4(A)(1) and 4(C)(1) and the Fourth Amendment were
satisfied in this case. The record shows that the judge documented her finding of
probable cause to believe that an identified criminal offense had been committed
by the defendant named in the sworn criminal complaint and accompanying
affidavit and that the complaint was attached to and expressly incorporated into the
arrest warrant. Consequently, a valid arrest warrant was issued under Crim.R.
4(A)(1) and 4(C)(1) and the absence of a signature on the arrest warrant itself did
not negate the warrant’s validity. The arrest predicated on that warrant and the




5. We are somewhat mollified by the state’s representation that the municipal court changed its
policy, now signing the warrants when they are issued but keeping them out of the court’s computer
system. We strongly encourage courts throughout the state of Ohio to review their practices and
make any necessary changes that will avoid the uncertainty generated by unsigned warrants.




                                               16
                                January Term, 2021




search incident to arrest therefore did not violate either Crim.R. 4 or the Fourth
Amendment to the United States Constitution.
            B. The Good-Faith Exception to the Exclusionary Rule
       {¶ 43} Contesting the specific basis for the court of appeals’ judgment,
Harrison’s second proposition of law contends that a law-enforcement officer’s
reliance on an arrest warrant that is not signed pursuant to Crim.R. 4 does not
qualify for the good-faith exception to the exclusionary rule. The court of appeals
side-stepped whether the unsigned arrest warrant was valid and instead applied the
good-faith exception, seemingly on the unstated supposition that the arrest warrant
was invalid. We disagree with the appellate court’s approach to this issue, as it
essentially puts the cart before the horse.
       {¶ 44} The “exclusionary rule” is a judicially created sanction designed to
compel respect for and deter violations of the Fourth Amendment. See Davis v.
United States, 564 U.S. 229, 236-237, 131 S.Ct. 2419, 180 L.Ed.2d 285 (2011);
Mapp v. Ohio, 367 U.S. 643, 656, 81 S.Ct. 1684, 6 L.Ed.2d 1081 (1961). The
“good-faith exception” to this rule is likewise a judicially created exception that
renders the exclusionary rule inapplicable when, for instance, law-enforcement
officers act in objectively reasonable good-faith reliance on a search warrant that is
later determined to be invalid, see, e.g., United States v. Leon, 468 U.S. 897, 104
S.Ct. 3405, 82 L.Ed.2d 677 (1984); Massachusetts v. Sheppard, 468 U.S. 981, 104
S.Ct. 3424, 82 L.Ed.2d 737 (1984), or on an arrest warrant that has been recalled
or quashed or is otherwise no longer active, see, e.g., Herring v. United States, 555
U.S. 135, 129 S.Ct. 695, 172 L.Ed.2d 496 (2009); Arizona v. Evans, 514 U.S. 1,
115 S.Ct. 1185, 131 L.Ed.2d 34 (1995).
       {¶ 45} In this case, however, we do not have an invalid or otherwise inactive
arrest warrant, and Harrison’s arrest pursuant to the warrant did not violate the
Fourth Amendment. Because there was no legal basis to apply the exclusionary
rule to the evidence seized at the time of Harrison’s lawful arrest, there was no legal




                                          17
                               SUPREME COURT OF OHIO




basis to consider application of the good-faith exception to that rule. Further,
because we are not confronted with an invalid arrest warrant in this case, we need
not decide whether it would be objectively reasonable for law-enforcement officers
to rely on an invalid arrest warrant, and we express no opinion on that issue here.
                                III. CONCLUSION
       {¶ 46} The judgment of the court of appeals is affirmed, albeit for a
different reason than was expressed in its opinion, and the cause is remanded to the
court of common pleas for further proceedings.
                                                                 Judgment affirmed
                                                               and cause remanded.
       O’CONNOR, C.J., and FISCHER, J., concur.
       STEWART, J., concurs in judgment only.
       BRUNNER, J., concurs in judgment only, with an opinion.
       DEWINE, J., dissents, with an opinion joined by KENNEDY, J.
                                _________________
       BRUNNER, J., concurring in judgment only.
                               I. INTRODUCTION
       {¶ 47} The majority in this case affirms the judgment of the court of
appeals, with the lead opinion stating that an unsigned arrest warrant is valid and
not a violation of the Fourth Amendment to the United States Constitution if the
surrounding circumstances show that a judge considered the underlying facts and
found probable cause for the arrest. The lead opinion states that the good-faith
exception need not be considered in this case. I agree with the lead opinion that the
Fourth Amendment was not violated, and I agree fully with the lead opinion’s
determination that neither the exclusionary rule nor the good-faith exception are
applicable.   I concur in the majority’s judgment, but because the arrest was
accomplished in public, which may be done without a warrant, I would not address
the validity of the warrant.




                                         18
                                     January Term, 2021




                   II. FACTS AND PROCEDURAL HISTORY
         {¶ 48} I agree with the lead opinion’s recitation of facts and history of the
case, finding them to be well stated.
                        III. CONSTITUTIONAL ANALYSIS
         {¶ 49} The Fourth Amendment to the United States Constitution provides:


                  The right of the people to be secure in their persons, houses,
         papers, and effects, against unreasonable searches and seizures,
         shall not be violated, and no Warrants shall issue, but upon probable
         cause, supported by Oath or affirmation, and particularly describing
         the place to be searched, and the persons or things to be seized.


Article I, Section 14 of the Ohio Constitution contains a nearly identical provision
that is often considered to be coextensive with the Fourth Amendment. State v.
Jones, 143 Ohio St.3d 266, 2015-Ohio-483, 37 N.E.3d 123 ¶ 12, citing State v.
Smith, 124 Ohio St.3d 163, 2009-Ohio-6426, 920 N.E.2d 940, ¶ 10, fn. 1. Thus,
under the Ohio Constitution, “the police must, whenever practicable, obtain
advance judicial approval of searches and seizures through the warrant procedure.”
Terry v. Ohio, 392 U.S. 1, 20, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), citing Katz v.
United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967); Beck v. Ohio,
379 U.S. 89, 96, 85 S.Ct. 223, 13 L.Ed.2d 142 (1964); and Chapman v. United
States, 365 U.S. 610, 81 S.Ct. 776, 5 L.Ed.2d 828 (1961). The result of a
constitutional violation is generally exclusion.6 See Wong Sun v. United States, 371
U.S. 471, 487-488, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963).



6. However, an exception may exist when an officer executes a search or seizure based on good-
faith reliance on a facially valid warrant, United States v. Leon, 468 U.S. 897 , 104 S.Ct. 3405, 82
L.Ed.2d 677 (1984), on binding caselaw that is later found to be erroneous, Davis v. United States,
564 U.S. 229, 131 S.Ct. 2419, 180 L.Ed.2d 285 (2011), on law that is later overruled, Illinois v.




                                                19
                                 SUPREME COURT OF OHIO




        {¶ 50} In this case, the defense sought to have excluded evidence that was
obtained from the search incident to an arrest that was made based on probable
cause established during a controlled buy of cocaine. A warrant for Harrison’s
arrest was sought based on that probable cause, but the reviewing judge did not
actually sign the warrant—instead, the complaint to which the warrant was attached
was stamped and initialed by the reviewing judge, indicating that a hearing was
held and probable cause found. The lack of a signature from a judicial official on
the warrant is essentially a red herring, in my view, because the question whether a
warrant is valid is subsumed by whether the warrant was necessary in the first
instance. Here, caselaw shows it was not necessary; hence, we need not wade into
the waters of its validity.
        {¶ 51} An officer may make a warrantless arrest in public for an offense
committed in the officer’s presence. Atwater v. Lago Vista, 532 U.S. 318, 328-345,
121 S.Ct. 1536, 149 L.Ed.2d 549 (2001) (discussing at length the historical basis
of warrantless arrests for misdemeanor offenses that stop short of involving
violence or threats of violence); see also Virginia v. Moore, 553 U.S. 164, 128 S.Ct.
1598, 170 L.Ed.2d 559 (2008). Moreover, under the federal and state Constitutions,
there is no explicit requirement that an officer seek a warrant for a public arrest,
even when the circumstances afford the officer the opportunity to do so. State v.
Jordan, ___ Ohio St.3d ___, 2021-Ohio-3922, ___ N.E.3d ___, ¶ 2; see also United
States v. Watson, 423 U.S. 411, 423-424, 96 S.Ct. 820, 46 L.Ed. 598 (1976); State
v. Brown, 115 Ohio St. 3d 55, 2007-Ohio-4837, 873 N.E.2d 858, ¶ 66.
        {¶ 52} In this case, Brent Joseph, a detective with the Logan County
Sheriff’s Office assigned to the county’s Joint Drug Task Force, saw Harrison
commit a felony on February 2, 2018, when he supervised a controlled drug buy
using a confidential informant. Though he did not immediately arrest Harrison

Krull, 480 U.S. 340, 107 S.Ct. 1160, 94 L.Ed.2d 364 (1987), or on a mistake of law, Heien v. North
Carolina, 574 U.S. 54, 135 S.Ct. 530, 190 L.Ed.2d 475 (2014).




                                               20
                                      January Term, 2021




(because of a desire to preserve the confidential informant’s safety and his identity
as an informant), Detective Joseph had probable cause to arrest Harrison. He relied
not only on his own judgment that his witnessing the controlled drug buy
constituted probable cause, but he tested that judgment twice—once when he
applied for and received a GPS warrant to keep track of Harrison and again when
he submitted a complaint, blank arrest warrant, and supporting affidavit to a judge
who applied a “Probable Cause Found” stamp and her initials to the complaint.
Without question, Detective Joseph had probable cause to arrest Harrison—a fact
twice confirmed to him by neutral judges—and the arrest occurred in public.
Hence, the arrest fully complied with both the federal and state Constitutions. This
case is, above all, a suppression case and the primary question, therefore, is whether
any defect in the arrest and search incident to arrest results in exclusion.
         {¶ 53} The lead opinion does not address the fact that a warrant was not
legally necessary, because it states that specific issue was not raised before the trial
and appellate courts. The lead opinion states that the argument was not clearly
presented until briefing before this court, which is a fair characterization,7 and “[a]s
a general rule, this court will not consider arguments that were not raised in the
courts below.” Belvedere Condominium Unit Owners’ Assn. v. R.E. Roark Cos.,
Inc., 67 Ohio St.3d 274, 279, 617 N.E.2d 1075 (1993), citing State v. 1981 Dodge
Ram Van, 36 Ohio St.3d 168, 170, 522 N.E.2d 524, 526 (1988). But it is also true
that, “if we must resolve a legal issue that was not raised below in order to reach a
legal issue that was raised, we will do so.” Id.
         {¶ 54} Here, the legal issue raised is whether Harrison’s arrest, made with
probable cause and in public but without a signed warrant, violated the United
States and Ohio Constitutions, thus requiring exclusion. The parties have mostly


7. The issue was anticipated and argued by the defense in the trial court when the defense observed
that arrests made in public based on probable cause are constitutional but that this arrest required a
warrant given the length of time between the development of probable cause and the public arrest.




                                                 21
                              SUPREME COURT OF OHIO




focused on the warrant’s lack of a signature, but in order for that issue to be
dispositive, a warrant would need to be constitutionally necessary in the first
instance. It was not. Jordan, ___ Ohio St.3d ___, 2021-Ohio-3922, ___ N.E.3d
___, at ¶ 2. There is therefore no reason to address the validity of the arrest warrant
at issue in this case, and I would decline to do so.
                                IV.CONCLUSION
        {¶ 55} Under the circumstances of this case, it is our duty to rightly apply
the law. Once an issue is raised (here, the constitutionality of the arrest), even if no
party correctly articulates what the law requires, and even if the lower court erred
or failed to consider a relevant legal principle in analyzing the case, we must still
follow where the law leads us—that is, after all, why we review legal issues de
novo. See, e.g., Gembarski v. PartsSource, Inc., 157 Ohio St.3d 255, 2019-Ohio-
3231, 134 N.E.3d 1175, ¶ 26; State v. Belton, 149 Ohio St.3d 165, 2016-Ohio-1581,
74 N.E.3d 319, ¶ 100; Ohio Academy of Nursing Homes v. Ohio Dept. of Job &
Family Servs., 114 Ohio St.3d 14, 2007-Ohio-2620, 867 N.E.2d 400, ¶ 12, fn. 4;
Rohde v. Farmer, 23 Ohio St.2d 82, 89, 262 N.E.2d 685 (1970). Despite the
defense’s framing of the issue, we should first consider the necessity of a warrant
before opining on its validity. Because the lead opinion does not, I concur in
judgment only, for the reasons expressed in this opinion. I agree, however, with
the lead opinion’s conclusion that when a constitutional violation has not first been
found, there is no reason to consider the good-faith exception to the exclusionary
rule.
                                _________________
        DEWINE, J., dissenting.
        {¶ 56} At a recent United States Supreme Court oral argument, Justice Alito
posed this hypothetical to one of the advocates: an expert witness is asked “if a




                                          22
                                   January Term, 2021




centaur smokes five packs of cigarettes every day for 30 years, does the centaur run
the risk of getting lung cancer? What would the medical expert say to that?”8
        {¶ 57} Justice Alito’s point was that the question asked of the doctor was
difficult to answer because it rested on a faulty premise. This case presents a
question of a similar ilk. We are asked to decide whether evidence obtained from
Harrison’s arrest on a public highway should be suppressed because there was no
signature on a warrant that was issued for his arrest. But just as centaurs don’t exist
(at least as far as we know), there is no requirement for an arrest warrant when an
arrest based on probable cause is made in a public place.
        {¶ 58} Indisputably, the police did not need a warrant to carry out
Harrison’s arrest. As we recently reiterated, “This court has held, consistently with
United States Supreme Court precedent, ‘A warrantless arrest that is based upon
probable cause and occurs in a public place does not violate the Fourth
Amendment’ to the United States Constitution.” State v. Jordan, ___ Ohio St.3d
___, 2021-Ohio-3922, ___ N.E.3d ___, ¶ 2, quoting State v. Brown, 115 Ohio St.3d
55, 2007-Ohio-4837, 873 N.E.2d 858, ¶ 66. Everyone agrees that there was
probable cause for Harrison’s arrest and that it happened on a public highway.
Thus, regardless of the validity of the arrest warrant, Harrison was not subjected to
an unlawful arrest. And because Harrison was lawfully arrested, the police were
entitled to search his vehicle. See Virginia v. Moore, 553 U.S. 164, 128 S.Ct. 1598,
170 L.Ed.2d 559 (2008).
        {¶ 59} But even though the validity of the arrest warrant did not affect the
lawfulness of Harrison’s arrest, the lead opinion undertakes to determine whether
the (unnecessary) arrest warrant was valid. In doing so, it points out that the state


8. Supreme Court of the United States, Transcript of Oral Argument, Thompson v. Clark, No. 20-
659 (Oct. 12, 2021), available at https://www.supremecourt.gov/oral_arguments/
argument_transcript/2021 (accessed Nov. 30, 2021) [https://perma.cc/WKG6-8KU7].




                                             23
                              SUPREME COURT OF OHIO




failed to assert in the lower courts that an arrest warrant was not required. And it
cites our longstanding rule that we do not decide issues that were not raised below.
State v. Wintermeyer, 158 Ohio St.3d 513, 2019-Ohio-5156, 145 N.E.3d 278, ¶ 1
(“It is * * * a familiar principle of law that a party who does not raise an issue in
the trial court may not ordinarily raise that issue for the first time on appeal”).
       {¶ 60} I agree that we ought not decide issues that were not raised by the
parties in the courts below. But I also think we ought to be cautious about deciding
abstract issues that are divorced from the realities of particular cases. The ultimate
issue presented by Harrison’s suppression motion was whether his arrest was valid.
Due to some questionable lawyering, though, what has been litigated in this case is
whether Harrison’s arrest warrant was valid. That’s an issue that, on the facts in
front of us, shouldn’t matter. Even if we were to decide that Harrison’s arrest
warrant was invalid, that conclusion would not be sufficient to support exclusion
of the evidence obtained as a result of Harrison’s arrest. See Virginia.
       {¶ 61} Furthermore, it is a long-standing principle that “[c]onstitutional
judgments * * * are justified only out of the necessity of adjudicating rights in
particular cases.” Broadrick v. Oklahoma, 413 U.S. 601, 611, 93 S.Ct. 2908, 37
L.Ed.2d 830 (1973), citing Marbury v. Madison, 5 U.S. 137, 178, 2 L.Ed. 60 (1803).
To this end, courts traditionally “refus[e] to decide constitutional questions when
the record discloses other grounds of decision, whether or not they have been
properly raised before us by the parties.” Neese v. S. Ry. Co., 350 U.S. 77, 78, 76
S.Ct. 131, 100 L.Ed. 60 (1955) (per curiam).
       {¶ 62} These considerations make this case a poor candidate for our review.
I am always reluctant to exercise our authority to dismiss a case as improvidently
allowed after the parties have presented briefing and oral argument. But, in my
view, the unusual problems presented by the posture of this case make such a step
appropriate. Doing so would leave in place the judgment of the court of appeals
reversing the suppression motion—a judgment that was inarguably correct, though




                                          24
                                 January Term, 2021




perhaps arrived at on the wrong basis. In addition, to prevent further confusion, I
would order that the court of appeals opinion not be cited except by the parties
herein.
          {¶ 63} Because I would dismiss this case as improvidently allowed, I
respectfully dissent from the judgment of the majority.
          KENNEDY, J., concurs in the foregoing opinion.
                                _________________
          Eric C. Stewart, Logan County Prosecuting Attorney, for appellee.
          Triplett McFall Wolfe Law, L.L.C., Tina M. McFall, and Marc S. Triplett,
for appellant.
                                _________________




                                         25